 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     UNITED STATES OF AMERICA,                       CASE NO. CR16-5307 BHS-5
 8
                             Plaintiff,              ORDER APPOINTING COUNSEL
 9         v.

10   MICHELLE L. ROBINSON,

11                           Defendant.

12

13         This matter comes before the Court on attorney James Feldman’s (“Feldman”)

14   request to be appointed as counsel for Defendant Michelle Robinson (“Robinson”).

15   Robinson was sentenced to a term of incarceration by the undersigned in 2017. Dkt. 323.

16   In an ex-parte letter dated June 3, 2019, Feldman requested the Court appoint him to

17   represent Robinson on a motion for early release from custody. Feldman explains that in

18   mid-May of this year, the Court forwarded Feldman a letter from Robinson’s aunt

19   requesting Robinson’s early release due to untreated medical problems related to a brain

20   tumor. See Dkt. 392. Feldman further explains that he met with Robinson and learned

21   that the tumor requires surgery, which has either been delayed or denied by the Federal

22   Bureau of Prisons (“BOP”). Robinson thus asked Feldman to file a motion for


     ORDER - 1
 1   compassionate release on her behalf. Feldman’s letter to the Court requesting this

 2   appointment followed.

 3          In 1984, Congress authorized compassionate release from prison under the criteria

 4   found in 18 U.S.C. § 3582(c)(1)(A). On December 21, 2018, Congress enacted the First

 5   Step Act of 2018, Pub. L. No. 115-015, 132 Stat. 015 (2018). In relevant part, the First

 6   Step Act amended § 3582(c)(1)(A)’s criteria so that courts may now consider

 7   compassionate release motions brought by defendants who have first exhausted certain

 8   administrative remedies within the BOP, as well as compassionate release motions

 9   initiated by the BOP. 18 U.S.C. § 3582 (c)(1)(A).

10          On April 11, 2019, Chief District Judge Ricardo Martinez issued General Order

11   03-19 regarding appointment of counsel for defendants seeking relief under of the First

12   Step Act. See General Order No. 03-19,

13   https://www.wawd.uscourts.gov/sites/wawd/files/GO%20in%20re%20motions%20for%2

14   0sentence%20reduction%20compassionate%20release.pdf (last visited June 14, 2019).

15   Pursuant to the Order, the Court should appoint the Federal Public Defender to “represent

16   for screening purposes” any indigent defendant who was previously appointed counsel,

17   “to determine whether that defendant may qualify for relief under . . . Section 603

18   [compassionate release] of the First Step Act, and to present any petitions, motions or

19   applications relating thereto to the Court for disposition.” General Order 03-19 at 1.

20   Under the plain language of the Order, the Court appoints counsel for Robinson to (1)

21   determine her eligibility for relief; and (2) present any motion to the Court for

22


     ORDER - 2
 1   disposition. 1 Additionally, the Court finds good cause to appoint Feldman, who

 2   represented Robinson during the underlying criminal case, in lieu of the Federal Public

 3   Defender. The Clerk shall file Feldman’s June 3, 2019, letter and the accompanying CJA

 4   panel appointment form in the electronic docket for this case.

 5   IT IS SO ORDERED.

 6          Dated this 17th day of June, 2019.

 7

 8

 9
                                                 A
                                                 BENJAMIN H. SETTLE
                                                 United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21          1
              Feldman filed a compassionate release motion on June 10, 2019. Dkt. 394. The United
     States of America responded on June 14, 2019. Dkt. 398. The Court expresses no opinion as to
22   the potential merits of the motion, which is not ripe for consideration until June 21, 2019.



     ORDER - 3
